“A parent seeking to vacate an order entered upon his or her default in a termination of parental rights proceeding must establish that there was a reasonable excuse for the default and a potentially meritorious defense to the relief sought in the petition” (Matter of Daniel Marcus Y. [Marilyn Y], 77 AD3d 843, 843 [2010]; see CELR 5015 [a] [1]; Matter of David John D., 38 AD3d 661, 662 [2007]; Matter of Miguel M.-R.B., 36 AD3d 613, 614 [2007]). “The determination of whether to relieve a party of a default is within the sound discretion of the Family Court” (Matter of Daniel Marcus Y. [Marilyn Y.], 77 AD3d at 843; see Matter of Princess M., 58 AD3d 854, 854 [2009]; Matter of Capri Alexis R., 48 AD3d 821, 822 [2008]). Here, the mother established neither a reasonable excuse for the default nor a potentially meritorious defense to the relief sought in the petition. Accordingly, the Family Court properly denied the mother’s motion to vacate the order of fact-finding and disposition entered on her default in appearing at the fact-finding and dispositional hearings (see Matter of Andrea C.B.B. [Tyshawn B.], 95 AD3d 1308, 1309 [2012]; Matter of Daniel Marcus Y [Marilyn Y.], 77 AD3d at 843-844). Angiolillo, J.P., Dickerson, Hall and Austin, JJ., concur.